Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT AND CONSENT UNDER CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT AND CONSENT (this “Consent”) dated as of April 13, 2012, by and
among FIVE STAR QUALITY CARE, INC., a Maryland corporation (the “Borrower”), the
Subsidiaries of the Borrower party hereto as “Guarantors” (the “Guarantors”),
each of the Lenders party hereto (the “Lenders”), and JEFFERIES FINANCE LLC, as
Administrative Agent and Collateral Agent (together with its successors and
assigns, the “Agent”).

 

WHEREAS, the Borrower, the Guarantors, the Lenders, the Agent and certain other
parties have entered into that certain Credit and Security Agreement dated as of
March 18, 2010 (the “Credit Agreement”);

 

WHEREAS, the Borrower is entering into that certain Credit Agreement, dated as
of April 13, 2012 (the “Citibank Credit Agreement”), among the Borrower, the
guarantors named therein, Citibank, N.A., RBC Capital Markets, Citigroup Global
Markets, the lenders named therein and the other parties named therein, with the
obligations thereunder being secured by certain mortgages with respect to the
properties listed on Exhibit A hereto (collectively, the “Citibank Properties”);
and

 

WHEREAS, the Lenders and the Agent have agreed to consent to certain terms and
conditions of the Citibank Credit Agreement, the Security Agreement (as defined
in the Citibank Credit Agreement) and the related ancillary transaction
documents (the “Citibank Loan Documents”) as hereinafter provided;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.  Consent to Citibank Facility.  The Agent and the Lenders hereby
consent to the Citibank Loan Documents and waive any applicable provisions of
the Credit Agreement that would limit or restrict the Borrower or the
Subsidiaries party thereto from entering into the Citibank Loan Documents or
incurring obligations in respect thereof, including granting Liens on the
Citibank Properties or any portion thereof.  For the avoidance of doubt, the
parties hereto hereby agree that to the extent the waiver provided herein
relates to any provisions of the Credit Agreement or other Loan Documents
applicable to the Collateral, such waiver is limited to such provisions as they
relate to the Released Collateral (as defined below) only.

 

Section 2.  Release of Certain Guarantors and Collateral; Excluded Subsidiaries.

 

(a)                                  The Agent and the Lenders hereby:

 

(i)                                     release each of the Guarantors listed on
Exhibit B hereto (each, a “Released Guarantor”) from its obligations as a
“Guarantor” under the Credit Agreement, and release the Lien of the Security
Documents on the assets of each such Released Guarantor;

 

(ii)                                  release the following assets of each
Guarantor listed on Exhibit C hereto (each, a “Transferor Guarantor”), and
permit the transfer of such assets without

 

--------------------------------------------------------------------------------


 

representation, warranty or recourse of any kind to certain non-Guarantor
Subsidiaries (each, a “New Operator”):

 

(A)                              all Accounts of such Transferor Guarantor that
are generated by, and only by, the operation of the Citibank Property by such
Transferor Guarantor;

 

(B)                                all Chattel Paper of such Transferor
Guarantor but only to the extent generated by, and only by, the operation of a
Citibank Property by such Transferor Guarantor;

 

(C)                                all Supporting Obligations relating to any of
the foregoing;

 

(D)                               all books and records pertaining to any of the
foregoing (including without limitation, customer lists, credit files, computer
programs, printouts and other computer materials and records);

 

(E)                                 all Leases entered into by such Transferor
Guarantor with respect to, and only to, a Citibank Property; and

 

(F)                                 all accessions to, substitutions for, and
all replacements, products and proceeds of the foregoing (including without
limitation, proceeds of insurance policies insuring any of the foregoing);

 

provided, however, that the Lenders and the Agent do not release any other
Collateral of any Transferor Guarantor from the Lien of the Security Documents,
and each Transferor Guarantor reaffirms its grant of its Lien to the Lenders and
the Agent in such other Collateral.

 

(b)                                 The parties hereto agree that each Released
Guarantor and New Operator shall be deemed to be an Excluded Subsidiary;
provided, however, that no Released Guarantor shall be deemed to be an Excluded
Subsidiary pursuant to this paragraph (b) if it is a Provider with respect to a
Property other than a Citibank Property.

 

(c)                                  The Agent hereby agrees to file (x) a
termination statement with respect to each existing UCC-1 financing statement
showing such Released Guarantor as debtor and the Agent as secured party and
(y) an amendment to each existing UCC-1 financing statement, which amendment
shall be in form and substance satisfactory to the Agent, describing the assets
covered by security interests granted by such Transferor Guarantor to the Lender
to reflect the release of the Collateral described above.

 

(d)                                 The parties hereto agree that Section 1.01
of the Credit Agreement is hereby amended by inserting the following definitions
to such Section in their correct alphabetical order:

 

“Citibank Credit Agreement” shall mean that certain Credit Agreement, dated as
of April 13, 2012 (as amended, restated or otherwise modified from time to
time), among Five Star Quality Care, Inc, as borrower, the guarantors named
therein, Citibank, N.A., RBC Capital Markets, Citigroup Global Markets, the
lenders named therein and the other parties named therein.

 

2

--------------------------------------------------------------------------------


 

“Citibank Loan Documents” shall mean the Citibank Credit Agreement and the
Citibank Transaction Documents.

 

“Citibank Property” shall mean each parcel of real property that serves as
collateral security for the secured parties under the Citibank Loan Documents
and is listed on Schedule A to the Consent.

 

“Citibank Transaction Documents” shall mean the term “Loan Documents” as such
term defined in the Citibank Loan and Security Agreement, as such term may be
amended, restated or otherwise modified from time to time.

 

“Consent” shall mean that certain Amendment and Consent, dated as of April 13,
2012, among the Borrower, the Subsidiaries party thereto, the Administrative
Agent, the Lenders party thereto and the Collateral Agent.

 

“Released Accounts” shall mean solely the Accounts released from the Lien of
this Agreement pursuant to the Consent.”

 

(e)                                  The parties hereto agree that the term
“Eligible Accounts” in Section 1.01 of the Credit Agreement is hereby amended by
deleting “or” in clause (t) thereof, deleting the period at the end of clause
(u) thereof, inserting “; or” in lieu thereof and inserting the following clause
(v):

 

“(v) Accounts of Providers that are generated by, and only by, the operation of
a Citibank Property.”

 

(f)                                    The parties hereto agree that
Section 5.01(d) of the Credit Agreement is hereby amended by deleting “and” in
clause (xvi) thereof, amending clause (xvii) thereof to be the new clause
(xviii) thereof and inserting a new clause (xvii) in lieu thereof:

 

“ (xvii)             Citibank Loan and Security Agreement.  A copy of each
amendment, restatement, consent or waiver to the Citibank Loan Documents and any
other material notices distributed to or delivered by the Borrower (or any of
its Affiliates) in connection therewith; and”

 

(g)                                 The parties hereto agree that Article V is
hereby amended by inserting a new Section 5.20 at the end of such Article:

 

“Section 5.20   Released Accounts.  Borrower shall cause each relevant Provider
to establish one or more deposit accounts not subject to an Account Control
Agreement for the deposit of all Proceeds of the Released Accounts (i) that are
not Government Receivables within thirty (30) days from the date of the Consent
and (ii) that are Government Receivables within ninety (90) days from the date
of the Consent (or such later date as determined by the Agent in its sole
discretion).  Borrower shall cause each relevant Provider to take all actions
that may be necessary to cause any Proceeds of the Released Accounts to be
deposited to the applicable deposit accounts established pursuant to the
preceding sentence.  The Loan Parties hereby agree that this Section 5.20
relates solely to the establishment of deposit accounts for the purpose of
depositing Proceeds relating to the Released Accounts and does not grant the
Loan Parties any right or authority to establish or maintain any other deposit
accounts for the purpose of

 

3

--------------------------------------------------------------------------------


 

depositing Proceeds relating to any other Accounts other than in accordance with
the other provisions of this Agreement.

 

(h)                                 The parties hereto agree that Section 9.01
of the Credit Agreement is hereby amended by inserting the following at the end
of such Section:

 

“(q)                           Certain Amendments to the Citibank Loan
Documents.  Any amendment, restatement or other modification with respect to the
Citibank Loan Documents shall become effective that could reasonably be expected
to be materially adverse to the Lenders.

 

(r)                                    Citibank Legal Maturity Date.  The stated
legal final maturity date with respect to the loans provided under the Citibank
Credit Agreement is on or before June 18, 2013.”

 

(i)                                     The parties hereto agree that, following
the release of the Lien under the Citibank Loan Documents on any of the
Collateral released under Section 2(a)(i) and (ii) of this Consent (the
“Released Collateral”), the owner of such collateral shall promptly assign,
pledge and grant to the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest in all of such party’s
right, title and interest, to and under such Released Collateral.  Such party
shall authorize and, as required, execute and deliver to the Collateral Agent,
concurrently with the pledge of such Released Collateral, and at any time
thereafter, all financing statements or other documents (including any legal
opinions reasonably requested by the Collateral Agent or the Agent) (and pay the
cost of filing or recording the same in all public offices deemed necessary by
the Collateral Agent), as the Collateral Agent may request, in a form
satisfactory to the Collateral Agent, to perfect and maintain perfection of the
Lien in such Released Collateral granted by such party to the Collateral Agent,
and otherwise to protect and preserve such Released Collateral.  Further, if at
any time a Released Guarantor is released from all of its obligations under the
Citibank Loan Documents, the obligations of such Released Guarantor under the
Security Documents shall be automatically reinstated and such Released Guarantor
shall execute all documentation reasonably requested by the Collateral Agent or
the Agent to evidence such reinstatement.

 

Section 3.  Conditions to Effectiveness.  The effectiveness of this Consent is
subject to the satisfaction of the following conditions, in each case, to the
satisfaction of the Agent:

 

(a)                                  The Agent shall have received this Consent
duly executed by each party hereto;

 

(b)                                 The Agent shall have received duly executed
copies of the Citibank Loan Documents dated as of the date of this Consent or
such other date reasonably acceptable to the Agent and in form and substance
reasonably satisfactory to the Agent; and

 

(c)                                  The Borrower shall have paid to the Agent
all costs and expenses (including reasonable attorneys’ fees) required to be
paid in connection with this Consent.

 

Section 4.  Miscellaneous.

 

(a)                                  Representations by each Loan Party.  Each
Loan Party hereby repeats and reaffirms all representations and warranties made
by such Loan Party to the Lender in the Credit Agreement and the other Loan
Documents to which it is a party with the same effect as though

 

4

--------------------------------------------------------------------------------


 

made on and as of the date of this Consent and after giving effect to this
Consent, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date).  Each Loan Party hereby represents and warrants that this Consent has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally and (ii) general principles
of equity.

 

(b)                                 Reaffirmation of Guaranty by Guarantors. 
Each Guarantor (other than a Released Guarantor) hereby reaffirms its continuing
obligations to the Lenders and the Agent under Article VII of the Credit
Agreement and agrees that the transactions contemplated by this Consent shall
not in any way affect the validity and enforceability of its obligations under
Article VII of the Credit Agreement, or reduce, impair or discharge the
obligations of such Guarantor thereunder.

 

(c)                                  Certain References.  Each reference to the
Credit Agreement in any of the Loan Documents shall be deemed to be a reference
to the Credit Agreement, as amended by this Consent.

 

(d)                                 Expenses.  The Borrower shall reimburse the
Agent upon demand for all costs and expenses (including reasonable attorneys’
fees) incurred by the Agent in connection with the preparation, negotiation and
execution of this Consent and the other agreements and documents executed and
delivered in connection herewith.

 

(e)                                  Benefits.  This Consent shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(f)                                    GOVERNING LAW.  THIS CONSENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

(g)                                 Effect.  Except as expressly herein modified
or waived, the terms and conditions of the Credit Agreement and the other Loan
Documents remain in full force and effect.  Except as expressly stated herein,
nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents and shall not be deemed to prejudice any right or rights which
the Lenders or the Agent may now have or may have in the future under or in
connection with any Loan Documents or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.  Except as
expressly stated herein, the Lenders and the Agent reserve all rights,
privileges and remedies under the Loan Documents.  The consents contained herein
shall be deemed to have prospective application only, unless otherwise
specifically stated herein.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Counterparts.  This Consent may be executed
in any number of counterparts, each of which shall be deemed to be an original
and shall be binding upon all parties, their successors and assigns.

 

(i)                                     Definitions.  All capitalized terms not
otherwise defined herein are used herein with the respective definitions given
them in the Credit Agreement.

 

[Signatures on Next Page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
as of the date first above written.

 

 

FIVE STAR QUALITY CARE, INC., as Borrower

 

 

 

 

 

By:

/s/ Paul Hoagland

 

 

Name:

Paul Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

 

JEFFERIES FINANCE LLC,

 

as Administrative Agent, Collateral Agent and a Lender

 

 

 

 

 

By:

/s/ Brian Buoye

 

 

Name:

Brian Buoye

 

 

Title:

Senior Vice President

 

 

 

 

 

JEFFERIES GROUP INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Peregrine Broadbent

 

 

Name:

Peregrine Broadbent

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

 

ALLIANCE PHARMACY SERVICES, LLC

 

FIVE STAR QUALITY CARE-CA, INC.

 

FIVE STAR QUALITY CARE-IA, INC.

 

FIVE STAR QUALITY CARE-NE, INC.

 

FIVE STAR QUALITY CARE-AZ, LLC

 

FIVE STAR QUALITY CARE-CA, LLC

 

FIVE STAR QUALITY CARE-COLORADO, LLC

 

FIVE STAR QUALITY CARE-CT, LLC

 

FIVE STAR QUALITY CARE-GA, LLC

 

FIVE STAR QUALITY CARE-IA, LLC

 

FIVE STAR QUALITY CARE-MO, LLC

 

FIVE STAR QUALITY CARE-NE, LLC

 

FIVE STAR QUALITY CARE-WI, LLC

 

FIVE STAR QUALITY CARE-WY, LLC

 

FIVE STAR QUALITY CARE-FL, LLC

 

FIVE STAR QUALITY CARE-KS, LLC

 

FIVE STAR QUALITY CARE-MD, LLC

 

FIVE STAR QUALITY CARE-VA, LLC

 

FS LAFAYETTE TENANT TRUST

 

FS LEISURE PARK TENANT TRUST

 

FS LEXINGTON TENANT TRUST

 

FS TENANT POOL I TRUST

 

FS TENANT POOL II TRUST

 

FS TENANT POOL III TRUST

 

FS TENANT POOL IV TRUST

 

MORNINGSIDE OF BELMONT, LLC

 

MORNINGSIDE OF GALLATIN, LLC

 

MORNINGSIDE OF SPRINGFIELD, LLC

 

FIVE STAR QUALITY CARE-CA II, LLC

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

By:

/s/ Paul V. Hoagland

 

 

Name:

Paul V. Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MORNINGSIDE OF ALABAMA, L.P.

 

MORNINGSIDE OF ANDERSON, L.P.

 

MORNINGSIDE OF ATHENS, LIMITED PARTNERSHIP

 

MORNINGSIDE OF COLUMBUS, L.P.

 

MORNINGSIDE OF DALTON, LIMITED PARTNERSHIP

 

MORNINGSIDE OF DECATUR, L.P.

 

MORNINGSIDE OF EVANS, LIMITED PARTNERSHIP

 

MORNINGSIDE OF GREENWOOD, L.P.

 

MORNINGSIDE OF KENTUCKY, LIMITED PARTNERSHIP

 

 

 

By:

LIFETRUST AMERICA, INC., its General Partner

 

 

 

 

 

By:

/s/ Paul Hoagland

 

 

Name:

Paul Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

 

ANNAPOLIS HERITAGE PARTNERS, LLC

 

COLUMBIA HERITAGE PARTNERS, LLC

 

ENCINITAS HERITAGE PARTNERS, LLC

 

FREDERICK HERITAGE PARTNERS, LLC

 

FSQ PHARMACY HOLDINGS, LLC

 

HAGERSTOWN HERITAGE PARTNERS, LLC

 

MORNINGSIDE OF CONCORD, LLC

 

MORNINGSIDE OF GASTONIA, LLC

 

MORNINGSIDE OF GREENSBORO, LLC

 

MORNINGSIDE OF RALEIGH, LLC

 

MORNINGSIDE OF PARIS, LLC

 

MORNINGSIDE OF WILLIAMSBURG, LLC,

 

NEWARK HERITAGE PARTNERS I, LLC

 

NEWARK HERITAGE PARTNERS II, LLC

 

REDLANDS HERITAGE PARTNERS, LLC

 

STOCKTON HERITAGE PARTNERS, LLC,

 

each a Delaware limited liability company

 

 

 

 

 

By:

/s/ Paul V. Hoagland

 

 

Name:

Paul V. Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

FIVE STAR QUALITY CARE - GHV, LLC

 

FIVE STAR QUALITY CARE - IL, LLC

 

FIVE STAR QUALITY CARE - IN, LLC

 

FIVE STAR QUALITY CARE - MN, LLC

 

FIVE STAR QUALITY CARE - MS, LLC

 

FIVE STAR QUALITY CARE — NORTH CAROLINA, LLC

 

FIVE STAR QUALITY CARE - NJ, LLC

 

FIVE STAR QUALITY CARE - NS OPERATOR, LLC

 

FIVE STAR QUALITY CARE - NS OWNER, LLC

 

FIVE STAR QUALITY CARE - NS TENANT, LLC

 

FIVE STAR QUALITY CARE - OBX OPERATOR, LLC

 

FIVE STAR QUALITY CARE - OBX OWNER, LLC

 

FIVE STAR QUALITY CARE - TX, LLC

 

FS COMMONWEALTH LLC

 

FS PATRIOT LLC

 

FSQC-AL, LLC,

 

each a Maryland limited liability company

 

 

 

 

 

By:

/s/ Paul V. Hoagland

 

 

Name:

Paul V. Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

MORNINGSIDE OF FAYETTE, L.P.,

 

a Delaware limited partnership

 

 

 

By:

LIFETRUST AMERICA, INC., its general partner

 

 

 

 

 

By:

/s/ Paul V. Hoagland

 

 

Name:

Paul V. Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

FRESNO HERITAGE PARTNERS, A CALIFORNIA LIMITED PARTNERSHIP

 

ROSEVILLE HERITAGE PARTNERS, A CALIFORNIA LIMITED PARTNERSHIP

 

 

 

By:

SOMERFORD PLACE LLC, its general partner

 

 

 

 

 

By:

/s/ Paul V. Hoagland

 

 

Name:

Paul V. Hoagland

 

 

Title:

Treasurer and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CITIBANK PROPERTIES

 

The facility known as the Palms at Fort Myers and located at 2674 Winkler
Avenue, Fort Myers, FL, 33901

The facility known as Clearwater Commons and located at 4519 E. 82nd
Street, Indianapolis, IN, 46250

The facility known as Rosewalk Commons and Garden Homes and located at 250
Shenandoah Drive, Lafayette, IN, 47905

The facility known as Riverwalk Commons and Garden Homes and located at 7235
Riverwalk Way North, Noblesville, IN, 46062

The facility known as Villa at Riverwood and located at One Pratt Place,
Florissant, MO, 63031

The facility known as Morningside of Concord and located at 500 Penny Lane,
N.E., Concord, NC, 28025

The facility known as Morningside of Gastonia and located at 2755 Union Road,
Gastonia, NC, 28054

The facility known as Morningside at Irving Park and located at 3200 North Elm
Street, Greensboro, NC, 27408

The facility known as Fox Hollow and located at 190 Fox Hollow Road, Pinehurst,
NC, 28374

The facility known as Morningside of Raleigh and located at 801 Dixie Trail,
Raleigh, NC, 27607

The facility known as New Seasons at Washington Township and located at 600
Medical Center Drive, Sewell, NJ, 08012

The facility known as New Seasons at Voorhees and located at 501 Laurel Oak
Road, Voorhees, NJ, 08043

The facility known as Morningside of Paris and located at 350 Volunteer Drive,
Paris, TN, 38242

The facility known as Morningside of Williamsburg and located at 440 McLaws
Circle, Williamsburg, VA, 23185

The facility known as Huntington Place and located at 3801 North Wright Road,
Janesville, WI, 53546

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASED GUARANTORS

 

MORNINGSIDE OF CONCORD, LLC

MORNINGSIDE OF GASTONIA, LLC

MORNINGSIDE OF GREENSBORO, LLC

MORNINGSIDE OF PARIS, LLC

MORNINGSIDE OF RALEIGH, LLC

MORNINGSIDE OF WILLIAMSBURG, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRANSFEROR GUARANTORS

 

FIVE STAR QUALITY CARE - FL, LLC

FIVE STAR QUALITY CARE - MO, LLC

FIVE STAR QUALITY CARE - NS OWNER, LLC

FIVE STAR QUALITY CARE - NS OPERATOR, LLC

FIVE STAR QUALITY CARE - OBX OPERATOR, LLC

FIVE STAR QUALITY CARE - OBX OWNER, LLC

 

--------------------------------------------------------------------------------